Citation Nr: 1747783	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-53 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for cold injury residuals of the right hand.

2.  Entitlement to an initial evaluation in excess of 30 percent for cold injury residuals of the left hand.

3.  Entitlement to an initial evaluation in excess of 30 percent for cold injury residuals of the right foot.

4.  Entitlement to an initial evaluation in excess of 30 percent for cold injury residuals of the left foot.

5.  Entitlement to a compensable initial evaluation for Raynaud's syndrome without gangrene.

6.  Entitlement to service connection for dermatitis.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a February 2016 decision, the Board remanded the claims on appeal for the issuance of a statement of the case (SOC).  An SOC was issued in September 2016, and the claims were perfected to the Board (via VA Form 9) in October 2016.

In the February 2016 decision, the Board also remanded the claims of service connection for a left knee disability; entitlement to an increased evaluation for bilateral hearing loss; entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) on an extraschedular basis; and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The RO has not completed the requested development of these claims, and the claims have not been re-certified to the Board.  Accordingly, they will not be adjudicated herein.  They will be considered in a future Board decision, if warranted.

This appeal has been advanced on the Board's docket based on advanced age. 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran's cold injury residuals of the hands and feet manifest in numbness, cold sensitivity, locally impaired sensation, and nail abnormalities.

2.  The Veteran's Raynaud's syndrome without gangrene manifests in characteristic attacks occurring less than once a week.

3.  The Veteran does not have a current disability of dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);      38 C.F.R. § 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).

2.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);        38 C.F.R. § 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).

3.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);        38 C.F.R. § 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).

4.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);          38 C.F.R. § 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).

5.  The criteria for an initial compensable rating for Raynaud's syndrome without gangrene have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     § 4.1-4.16, 4.30, 4.104, Diagnostic Code 7117 (2016).

6.  The criteria for service connection for dermatitis have not been met.                  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

A.  Cold Injury Residuals of the Hands and Feet

The Veteran's cold injury residuals of the bilateral hands and feet are each rated 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.  

A 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.  This is the maximum schedular rating possible.

Note (1) instructs to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  The rater should also separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under DC 7122.

Note (2) instructs to evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine ratings in accordance with §§ 4.25 and 4.26.

The Veteran underwent a VA examination in October 2015.  He reported persistent paresthesias and tingling sensation on his hands and feet, and pain and hypersensitivity on his hands and feet when exposed to cold weather or temperatures.  The examiner found the same current signs and symptoms for each hand and foot: cold sensitivity, numbness, locally impaired sensation, and nail abnormalities.  On examination, the examiner noted shiny skin with loss of extremity hair on distal legs and dorsum of hand.  Nail changes with hyperkeratosis. Impaired sensation to light touch, pin prick, vibration sensation on hands and feet, and impaired monofilament testing on both feet.  The examiner indicated that the cold injury residuals did not impact the Veteran's ability to work.

Based on the evidence of record, the Veteran's cold injury residuals of the hands and feet each meet the criteria for a 30 percent rating under DC 7122 based on the presence of cold sensitivity and numbness plus the presence of locally impaired sensation and nail abnormalities.  The Veteran's current initial 30 percent ratings for each disability are therefore appropriate.  A 30 percent rating is the highest rating available under DC 7122.  Therefore, a rating in excess of 30 percent for cold injury residuals of each of the hands and feet is not warranted.  There are no additional expressly or reasonably raised issues presented on the record.

B.  Raynaud's Syndrome

The Veteran's Raynaud's syndrome without gangrene is rated as noncompensable  pursuant to 38 C.F.R. § 4.104, DC 7117.

A 10 percent rating is warranted where characteristic attacks occur one to three times a week.  A 20 percent rating is warranted where characteristic attacks occur four to six times a week.  A 40 percent rating is warranted where characteristic attacks occur at least daily.  A 60 percent rating is warranted where there are two or more digital ulcers and a history of characteristic attacks.  A 100 percent rating is warranted where there are two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, DC 7117.

A characteristic attack consists of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  38 C.F.R. § 4.104, DC 7117, Note.  The above evaluations are for a disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id.

The Veteran underwent a VA examination in October 2015.  The examiner diagnosed Raynaud's syndrome without gangrene.  The examination report shows the Veteran experiences characteristic attacks less than once a week.  He does not have two or more digital ulcers or autoamputation of one or more digits.

Based on the evidence of record, the Veteran's Raynaud's syndrome without gangrene does not approximate the criteria corresponding to a compensable rating under DC 7117.  The evidence shows that he experiences characteristic attacks less than once a week, whereas a compensable, 10 percent rating requires characteristic attacks to occur one to three times a week.  In general, ratings in excess of 10 percent require either characteristic attacks to occur at a greater frequency or require the presence of symptomatology which the Veteran does not have.  There is no doubt to be resolved; the Veteran's Raynaud's syndrome without gangrene does not meet the criteria corresponding to a compensable rating under DC 7117.  Accordingly, a noncompensable rating is warranted.  See 38 C.F.R. § 4.30 (where a particular DC does not have a zero percent rating and the veteran does not meet the criteria for a compensable rating under that DC, a zero percent rating shall be assigned).

II.  Service Connection for Dermatitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or at any point during the pendency of the claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability exist[s]").

Here, the Veteran seeks service connection for dermatitis.  His service treatment records show that in January 1952 he was diagnosed with measles.  Accompanying the disease was a rash and a fever.  The disability resolved, and the June 1953 separation examination shows the examiner marked "normal" for "skin lymphatics" under the clinical evaluation section.  

VA treatment records do not show a diagnosis of or treatment for this disability.  The Veteran has not described any current symptomatology.  The Veteran underwent a VA examination in October 2015.  He reported that he had a rash on his arms and his legs in 1952 and that it was accompanied by a fever.  He reported that it had not recurred, and he denied taking any medications for a rash at present.  In response to the question "Does the Veteran now have or has he/she ever had a skin condition?" the examiner marked "Yes" and indicated that the Veteran had a diagnosis of dermatitis (claimed as measles rash) made in 1952.  The examiner reviewed the claims file and noted a January 1952 service treatment record showed that the Veteran experienced "... measles rash..."  Upon examination, the examiner found no evidence of a rash on the arms or legs.  The examiner concluded that, based on the above findings, the dermatitis (claimed as measles rash) was at least as likely as not caused or related to active service from 1951 to 1953.  

Despite the fact that the October 2015 VA examiner provided a positive linkage opinion, when the examination report is read as a whole, see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012), it is apparent that the Veteran does not have a current disability.  The examiner did not find that the Veteran has a current disability; rather, the examiner acknowledged the diagnosis from 1952.  This conclusion is consistent with the Veteran's statements made during the examination and the VA examiner's objective findings.  It is also consistent with the remaining evidence of record, to include evidence that is proximate to the original August 3, 2015 receipt of the claim.  See Romanowsky, 26 Vet. App. at 294.

In summary, the evidence does not show that the Veteran has a current disability.  In the absence of a current disability, there can be no valid claim.  38 U.C.S.A. § 1110; Brammer, 3 Vet. App. at 225.  Accordingly, service connection for dermatitis is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 30 percent for cold injury residuals of the right hand is denied.

An initial rating in excess of 30 percent for cold injury residuals of the left hand is denied.

An initial rating in excess of 30 percent for cold injury residuals of the right foot is denied.

An initial rating in excess of 30 percent for cold injury residuals of the left foot is denied.

An initial compensable rating for Raynaud's syndrome without gangrene is denied.

Service connection for dermatitis is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


